DETAILED ACTION
This communication is in response to application no. 17/653496 filed 04 March 2022.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5-9, 11-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the electric vehicle.”  There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 5-9 are rejected due to their dependence upon rejected claim 2.
Claim 5 recites the limitation “the renewable energy balance.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the renewable energy bank.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the renewable energy bank.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the electric vehicle.”  There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 13 are rejected due to their dependence upon rejected claim 11.
Claim 14 recites the limitation “the sustainability index.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the renewable energy balance.”  There is insufficient antecedent basis for this limitation in the claim. Claims 17-20 are rejected due to their dependence upon rejected claim 16.
Claim 18 recites the limitation “the electric vehicle.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0191524 (“Ambrosio”).

Regarding Claim 1, Ambrosio teaches a system incentivizing green energy usage, comprising:
a charging station (See “Charging station 118 is any station, kiosk, garage, power outlet, or other facility for providing electricity to electric vehicle 116” in ¶ 0034.);
an electricity source electrically connected to said charging station (See “electric charge may flow from an electric grid through charging station 118 to electric vehicle 116” in ¶ 0034 wherein the grid is a source and “If the power source is a "green" source, such as solar power, the user may specify a higher charge level than if the power source is a more environmentally harmful, or "brown" power source, such as coal or oil” in ¶ 0099.);
a signal indicative of the sustainability of the electricity source received by said charging station (See “Power source 616 preferences specify types of power sources that are acceptable or preferred and/or provide weighting values for different power sources. The power sources may be identified as "green" or "brown" 642. The power sources may also be identified specifically by the type of power source, such as wind, solar, coal, oil, and so forth” in ¶ 0100.);
a mobile electric device receiving electrical charge from said charging station (See “Charging station 118 is any station, kiosk, garage, power outlet, or other facility for providing electricity to electric vehicle 116. Electric vehicle 116 receives electricity from, or provides electricity to, an electric grid at charging station 118. In other words, electric charge may flow from an electric grid through charging station 118 to electric vehicle 116” in ¶ 0034.);
a signal indicative of electrical charge drawn from the electrical charging station (See “Energy transaction plan 1106 may indicate the location of the charging station, the date of the charging transaction, a length of time that the electric vehicle was at the charging station, an amount of electricity that was transmitted between the electric vehicle and the charging station” in ¶ 0122.);
a signal indicative of usage data for the mobile electric device (See “During pre-charge phase 302 the charging transaction interface identifies a set of one or more principals associated with the electric vehicle charging transaction. … The electric vehicle is identified by the charging transaction interface. The electric vehicle may be identified using a vehicle identification number (VIN) or any other type of identifier. The charging transaction interface may also identify one or more charging stations within a given vicinity of the electric vehicle, a charging station at which the electric vehicle is docked or connected, available incentives, and/or charging transaction information. The charging transaction information may include, without limitation, a set of preferences for the set of principals, information describing the capabilities of devices associated with the electric vehicle and/or the charging station(s), and/or information describing the current state of devices associated with the electric vehicle and/or the charging station(s)” in ¶ 0052.);
the charging station determining pricing based on at least one of the signal indicative of the sustainability of the electricity source, the signal indicative of the electrical charge drawn and the signal indicative of usage data (See “The process of brokering the settlement of a charging transaction includes identifying a set of payees' entitled payment, calculating a payment owed, and disbursing the payment according to payment terms. In addition, the settlement process may require applying incentive funds to offset an amount owed by the party charging an electric vehicle” in ¶ 0121 and “Energy transaction broker 1102 extracts event data 1108 from energy transaction plan 1106. Event data 1108 may include, for example, unique identifiers included in energy transaction plan 1106, prices, quantities of energy transferred, or any other categories of information related to a charging transaction” in ¶ 0123.).
Regarding Claim 10, Ambrosio further teaches the mobile electric device includes an electric vehicle (See “Electric vehicle 116 receives electricity from, or provides electricity to, an electric grid at charging station 118. In other words, electric charge may flow from an electric grid through charging station 118 to electric vehicle 116” in ¶ 0034.).
Regarding Claim 15, Ambrosio further teaches the charging station receiving payment based on the pricing (See “Set of payees 1114 is one or more principals, such as, for example, a utility company, a point of service entity providing a charging station” in ¶ 0125 and “A payment due to a set of payees is calculated (step 1506). The payment is disbursed to the set of payees (step 1508) and the process terminates” in ¶ 0141.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio in view of U.S. 2018/0229617 (“Hendrix”).

Regarding Claim 2, Ambrosio teaches a variety of usage data provided to the system (See “Electric vehicle 116 and charging station 118 are optionally connected to network 102. Electric vehicle 116 and charging station 118 send and receive data associated with the charging of electric vehicle, the capabilities of electric vehicle, the capabilities of charging station 118, the current charge stored in electric vehicle, the rate of charging electric vehicle, the price of electricity received from a power grid, identity of the owner and/or operator of electric vehicle 116 and/or any other data relevant to charging or de-charging electric vehicle 116 over network 102” in ¶ 0036.).
Ambrosio does not expressly teach the usage data includes information about the number of miles driven by the electric vehicle, the energy used by the electric vehicle, location information about where the electric vehicle was driven and when, and driving practices.
However, Hendrix teaches the usage data includes information about the number of miles driven by the electric vehicle, the energy used by the electric vehicle, location information about where the electric vehicle was driven and when, and driving practices (See “In an embodiment, the information to be extracted from the management system may comprise electricity usage and rate data for the one or more of the plurality of electric vehicles. In various embodiments, the computer-executable instructions may further comprise code to calculate energy usage metrics for the one or more of the plurality of electric vehicles. In an embodiment, the energy usage metrics may be selected from the group consisting of: energy cost per mile, carbon emission reductions, and average miles driven between charges” in ¶ 0015, “Referring now to FIGS. 13a and 13b, user interface 410 may be used to access useful information 440 regarding each electric vehicle 110 such as its identification number 441, type 442 (i.e., make/model or size classification), availability status 443, odometer mileage 444, number of charge cycles 445, and next scheduled maintenance 446” in ¶ 0079, “Referring now to FIGS. 14a, 14b-1, and 14b-2, user interface 410 may be used to access further information 440 regarding each electric vehicle 110 such as its physical location 447 and on-board diagnostics data 449. In an embodiment, FMS 400 may enable a user to select an available, charged electric vehicle 110 for checkout, and display the location 447 of the vehicle 110 on a map 448” in ¶ 0080, and “Alternatively or additionally, one or more algorithms may access extract, sort, and manipulate data to determine utility electricity used and electricity cost for charging a specific electric vehicle 110 in the fleet, utility electricity rate, and driver-specific performance data such as cost per mile, hard braking, overspeed, etc” in ¶ 0086.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ambrosio and Hendrix to collect the usage data specified in Hendrix. The motivation is to collect any and all data available. This additional data allows for better targeting of advertisements, promotions, etc. in the future.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3, Ambrosio further teaches the mobile electric device receiving a prompt for usage data; the mobile electric device selectively limiting the usage data provided to the system based on user preference (See “Vehicle preference service 502 responds to user input and requests or prompts users to enter preferences 503 through a user input/output device, such as without limitation, a graphical user interface, a command line interface, a menu driven interface, a keyboard, a mouse, a touch screen, a voice-recognition system” in ¶ 0075 and “Preferences 503 are preference selections chosen by one or more users. A set of preferences may be stored for each user in a plurality of principals. For example, if electric vehicle 500 is owned and operated by a single person, preferences 503 may only contain a set of preferences for the person that is the owner and operator” in ¶ 0082.).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio in view of U.S. 2020/0380477 (“Dunjic”).

Regarding Claim 11, Ambrosio does not expressly teach the usage data is used to determine an insurance coverage rate for the electric vehicle.
However, Dunjic teaches the usage data is used to determine an insurance coverage rate for the electric vehicle (See “In yet another example, data may be transferred by the electric vehicle charger 100 to a remote server via the charging connection 120 and the electric vehicle charger 100 to allow purchase of metered insurance. The electric vehicle 110 (e.g., the computing device 214) may access relevant information (e.g., mileage, average speed, etc.) such as may be employed in pricing insurance. Payment for the insurance could also be processed via the charging connection 120. In some cases, insurance for the electric vehicle 110 may be purchased incrementally/in arrears based on vehicle use since the last charging connection that provided data connectivity” in ¶ 0106.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ambrosio and Dunjic to utilize the usage data to determine insurance coverage rate.  The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 12, Ambrosio does not expressly teach the insurance coverage associated with the insurance coverage rate is applicable only to miles driven with the charge.
However, Dunjic teaches the insurance coverage associated with the insurance coverage rate is applicable only to miles driven with the charge (See “In yet another example, data may be transferred by the electric vehicle charger 100 to a remote server via the charging connection 120 and the electric vehicle charger 100 to allow purchase of metered insurance. The electric vehicle 110 (e.g., the computing device 214) may access relevant information (e.g., mileage, average speed, etc.) such as may be employed in pricing insurance. Payment for the insurance could also be processed via the charging connection 120. In some cases, insurance for the electric vehicle 110 may be purchased incrementally/in arrears based on vehicle use since the last charging connection that provided data connectivity” in ¶ 0106.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ambrosio and Dunjic to apply the insurance to the miles driven with the charge.  The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 13, Ambrosio does not expressly teach the insurance coverage rate is paid as part of the pricing.
However, Dunjic teaches the insurance coverage rate is paid as part of the pricing (See “In yet another example, data may be transferred by the electric vehicle charger 100 to a remote server via the charging connection 120 and the electric vehicle charger 100 to allow purchase of metered insurance. The electric vehicle 110 (e.g., the computing device 214) may access relevant information (e.g., mileage, average speed, etc.) such as may be employed in pricing insurance. Payment for the insurance could also be processed via the charging connection 120. In some cases, insurance for the electric vehicle 110 may be purchased incrementally/in arrears based on vehicle use since the last charging connection that provided data connectivity” in ¶ 0106.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ambrosio and Dunjic to include the rate as part of the pricing.  The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosio in view of U.S. 2022/0036020 (“Kovarik”).

Regarding Claim 14, Ambrosio does not expressly teach the mobile electric device selects a power source based at least on the sustainability index,
However, Kovarik teaches the mobile electric device selects a power source based at least on the sustainability index (See “The cost for the charge can also be provided with a green rating, which signifies how efficient the charge station is in supplying charge, and the location and source of the charge provided by the charging station. If the charging station obtains charge from wind power, the green rating would be high. If the charge station receives its charge from fossil fuels, the green rating may be lower. If the charging station receives is charge from a variety of different sources, whether solar, wind, or fossil fuel, the green rating can be adjusted. This metric information can then be provided to the cloud processing to allow users of electric vehicles to decide whether or not to visit a particular charge station or charge plug” in ¶ 0047.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ambrosio and Kovarik to select the source based on sustainability metric. The motivation is to allow the consumer to have all of the information available to make an educated decision.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688